      Case 2:20-cv-01915-HB Document 11 Filed 08/10/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES WILLIAMS                        :             CIVIL ACTION
                                      :
             v.                       :
                                      :
THE KINTOCK GROUP, INC.,              :             NO. 20-1915
et al.
                                 MEMORANDUM
Bartle, J.                                          August 10, 2020

         Plaintiff James Williams brings this action against

defendants The Kintock Group, Inc. (“Kintock”) and Corizon

Health, Inc. for failure to provide him with acceptable medical

care while he was housed at a facility operated and controlled

by Kintock.       The complaint contains five counts:    (1) Count I

alleges a violation of the Eighth Amendment under 42 U.S.C.

§ 1983; (2) Count II asserts a violation of the Fourteenth

Amendment under 42 U.S.C. § 1983; (3) Count III avers medical

malpractice/negligence under Pennsylvania law; (4) Count IV

alleges, under state law, intentional infliction of emotional

distress and bodily harm; and (5) Count V asserts a state law

claim for negligence.

         Defendants move to dismiss Counts II and IV for

failure to state a claim for relief under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.         Because defendants have filed

an answer, their motion is properly characterized as a motion

for partial judgment on the pleadings under Rule 12(c).           Either
      Case 2:20-cv-01915-HB Document 11 Filed 08/10/20 Page 2 of 3



way, we must accept all well pleaded facts in the complaint as

true for present purposes.    See Tatis v. Allied Interstate, LLC,

882 F.3d 422, 426 (3d Cir. 2018).

           First, defendants move for judgment on the pleadings

on Count II, which relies on the Fourteenth Amendment.         In

essence, defendants argue that any claim for deliberate

indifference to the medical needs of prisoners as alleged here

must be analyzed under the Eighth Amendment as set forth in

Count I.   The Eighth Amendment prohibits conduct that

constitutes an “unnecessary and wanton infliction of pain” or

that is “repugnant to the conscience of mankind.”        Estelle v.

Gamble, 429 U.S. 97, 105-6 (1976).      It is “designed to protect

those convicted of crimes.”    Ingraham v. Wright, 430 U.S. 651,

664 (1977).   See also Whittey v. Albers, 475 U.S. 312 (1986).

The Fourteenth Amendment, on the other hand, addresses

inadequate medical care applicable to arrestees or pretrial

detainees.    See Howard v. Taylor, 399 F3d 150, 157-78

(3d Cir. 2005).

           Defendants assert that plaintiff was confined to

Kintock pursuant to a parole violation following a criminal

conviction.    The problem with defendants’ argument is that the

complaint nowhere states plaintiff’s status.       While defendants

may be correct that the plaintiff had been convicted of a crime,

we cannot go beyond the four corners of the pleading at this

                                  -2-
         Case 2:20-cv-01915-HB Document 11 Filed 08/10/20 Page 3 of 3



stage.    When the plaintiff’s status is part of the record, this

issue can be resolved.       Accordingly, defendants’ motion for

judgment on the pleadings as to Count II of the complaint will

be denied.

            Count IV alleges intentional infliction of emotional

distress under Pennsylvania law.        This Count will require a fact

intensive inquiry.      Count IV is sufficient at this point to

withstand a motion for judgment on the pleadings.




                                     -3-
